DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, and 3-12 is objected to because of the following informalities:
Claim 1 recites “a mascara” in the preamble. It is found to be improper as “mascara” is known in the art to mean the cosmetic product used on the eyelash and not what applicant is intending to claim. As such, it should be revised to read “a mascara applicator system” as the applicant is intending to claim an applicator. Further, the preamble for claims 3-12 and any mention of “mascara” in this context should also be revised as such. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and 3-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding what applicant claims to be “a brush”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant claims that the applicator “do not include a brush”. However, brush can be interpreted many ways (i.e. a sponge, bristles, ridges) and it is found that the applicant provides no disclosure or support in the drawings that the applicator does not include a brush. It is interpreted for examination purposes that based on the remarks and arguments made by the applicant, that “brush” refers to applicators that comprises bristles on the applicator member. 
Claims 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(a). As such, claims 3-12 are rejected under U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the mascara do not include a brush” in line 8. It is unclear what applicant is considering “a brush” as “brush” is known in the art to be different means (i.e. a sponge, bristles, ridges). It is interpreted for examination purposes that based on the remarks and arguments made by the applicant, that “brush” refers to applicators that comprises bristles on the applicator member. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the brush rod has an inside made of synthetic resin and an outside provided with a metal coating layer” in lines 1-2. However, it is stated in line 11 of claim 1 that “the brush rod is entirely made of metal”. As such, claim 3 contradicts the newly added limitation of claim 1 and would not be possible for the brush rod to be made entirely of metal while subsequently having a portion being made of resin. It is interpreted that the claim limitation of claim 3 was overlooked during the amendment process and as such, for examination purposes, claim 3 will be examined with claim 1 where the limitation of “the brush rod is entirely made of metal” is not considered. 
Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as the independent claim 1 they depend on is rejected under U.S.C. 112(b). As such, claims 3-12 are rejected under U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1) and Wightman (WO Publication No. 2017053661 A1).
(As best understood) Re. Claim 1, Dumler discloses a mascara applicator system (Abstract; Par. [0021]), comprising:
a lower structure (Par. [0021] wherein Dumler discloses that it can be coupled to a container wherein the container is considered to be a lower structure)
an upper structure (Fig. 1), coupled to a mascara liquid accommodation part (Dumler also discloses that upper structure (Fig. 1) can be coupled to a container (what applicant considers to be the lower structure) that contains mascara product in the reservoir (Par. [0021]))
wherein a brush rod (Fig. 1, labels 1 and 9) provided in the upper structure (Fig. 1) includes an uneven part (Fig. 1, label 1) of which the outside is made of metallic material (Abstract; Par. [0002] where the main body is label 4 which is part of label 1 as seen in Fig. 2 and Fig. 3), and a
a distance from an outer surface of the brush rod to the highest point of a plurality of uneven portions of the uneven part is 1/5 or less of the diameter of a cross section of the brush rod (See Annotated Figure A of Fig. 3 where each full rectangle indicates the length of the uneven portions where it is found to be less than 1/5 as there are approximately 5.5 sections. The half section is indicated on the figure for clarification. Further it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have the uneven portions of the uneven part to be 1/5 or less of the diameter of a cross section of the brush to adjust the volume being applied during the application of product).
Wherein the mascara applicator system do not include a brush (Fig. 1 wherein shows that the applicator does not present any bristles or flocking of any nature)
Wherein the plurality of uneven portions are provided integrally with the brush rod to apply the mascara liquid (“integrally” is found to be defined as “included as a part of a whole rather than supplied separately” in Webster’s Dictionary. Fig. 1-4 shows that the uneven portions and brush rods are found to be integrally together as the uneven portions are found to be part of the brush rod)
It should be noted that applicant did not disclose the specific significance of as to why the uneven part is 1/5 or less of the diameter of a cross section of the brush rod.
	However, Dumler is silent to the brush rod is entirely made of metal. Dumler does teaches that the uneven part can be made of hard material such as metal or hard plastic (Abstract where the main body is the applicant’s uneven part).
Wightman discloses a mascara applicator in the same field of endeavor and further discloses a
brush rod entirely made of metal (Par. [0020] of Wightman discloses that the flexible shaft (label 102
where it includes a stationary member (105), a brush member (110) and a movable member (115) in Fig.
1C-1E is made of stainless steel or aluminum)
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have the brush rod of Dumler to be made of entirely made of metal as
taught by Gueret to reduce manufacturing time and cost of making each component separately.

    PNG
    media_image1.png
    843
    440
    media_image1.png
    Greyscale

Annotated Figure A
(As best understood) Re. Claim 6, Dumler and Wightman teaches the claimed mascara applicator system of claim 1 and further discloses the plurality of uneven portions of the uneven part are provided at a predetermine interval and parallel in the cross section (Fig. 2 shows the uneven portion of the uneven part are provided at a predetermine interval as it is disclosed in Par. [0024] the presence of grooves in between each ridge or uneven part.

    PNG
    media_image2.png
    123
    228
    media_image2.png
    Greyscale

Annotated Figure B
(As best understood) Re. Claim 8, Dumler and Wightman teaches the claimed mascara applicator system of claim 1 and further discloses a height difference between the highest point and the lowest point of the plurality of uneven portions of the uneven part is 0.1-3.5 mm (Par. [0007] discloses a depth of grooves to be being 0.4 mm to 2.1 mm which is the height difference between the highest point and lowest point of the uneven portions).
(As best understood) Re. Claim 9, Dumler and Wightman teaches the claimed mascara applicator system of claim 1 and further discloses a distance from the highest point to the next highest point of the plurality of uneven portions of the uneven part is 0.1-5 mm (Par. [0011] discloses the spacing between two adjacent grooves which can be seen as the equivalent measurement to the adjacent ridges where it may be 0.2 mm to 1.00 mm).
(As best understood) Re. Claim 11, Dumler and Wightman teaches the claimed mascara applicator system of claim 6 and further discloses the plurality of uneven portions of the uneven part have a flat part (the grooves (which is the applicant’s lowest point of the uneven portions) are found to be substantially flat at the base as seen in Annotated Figure C of Fig. 3)) therebetween, and an angle formed by the highest point of the plurality of uneven portions and a midpoint of the flat part is 30-70° (Par. [0011] discloses that the spacing between two adjacent grooves may be 0.2 mm to 1.0 mm, especially 0.64 mm; Par. [0007] discloses that the depth of the grooves being 0.4 mm to 2.1 mm, especially 0.8 mm. By using the value that the two adjacent grooves have a distance of 0.577 mm and that the depth of the groove is 0.5 mm, it can be found that the angle at the midpoint of the flat part is 60°. This can be seen in Annotated Figure D).

    PNG
    media_image3.png
    626
    491
    media_image3.png
    Greyscale

Annotated Figure C

    PNG
    media_image4.png
    556
    587
    media_image4.png
    Greyscale

Annotated Figure D 
Claim(s) 1, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1) in view of Gueret (US Publication No. 20100269842 A1).
(As best understood) Re. Claim 1 and 3, Dumler discloses a mascara applicator (Abstract; Par. [0021]), comprising:
a lower structure (Par. [0021] wherein Dumler discloses that it can be coupled to a container wherein the container is considered to be a lower structure)
an upper structure (Fig. 1), coupled to a mascara liquid accommodation part (Dumler also discloses that upper structure (Fig. 1) can be coupled to a container (what applicant considers to be the lower structure) that contains mascara product in the reservoir (Par. [0021]))
wherein a brush rod (Fig. 1, labels 1 and 9) provided in the upper structure (Fig. 1) includes an uneven part (Fig. 1, label 1) of which the outside is made of metallic material (Abstract; Par. [0002] where the main body is label 4 which is part of label 1 as seen in Fig. 2 and Fig. 3), and a
a distance from an outer surface of the brush rod to the highest point of a plurality of uneven portions of the uneven part is 1/5 or less of the diameter of a cross section of the brush rod (See Annotated Figure A of Fig. 3 where each full rectangle indicates the length of the uneven portions where it is found to be less than 1/5 as there are approximately 5.5 sections. The half section is indicated on the figure for clarification. Further it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have the uneven portions of the uneven part to be 1/5 or less of the diameter of a cross section of the brush to adjust the volume being applied during the application of product).
Wherein the mascara applicator do not include a brush (Fig. 1 wherein shows that the applicator does not present any bristles or flocking of any nature)
Wherein the plurality of uneven portions are provided integrally with the brush rod to apply the mascara liquid (“integrally” is found to be defined as “included as a part of a whole rather than supplied separately” in Webster’s Dictionary. Fig. 1-4 shows that the uneven portions and brush rods are found to be integrally together as the uneven portions are found to be part of the brush rod)
It should be noted that applicant did not disclose the specific significance of as to why the uneven part is 1/5 or less of the diameter of a cross section of the brush rod.
However, Dumler is silent to the brush rod has an inside made of synthetic resin and an outside provided with a metal coating layer.
Gueret discloses a mascara applicator in the same field of endeavor and further discloses the
uneven part (Fig. 1 of Gueret, label 100 indicate the applicator member) has an inside made of synthetic
resin and an outside provided with a metal coating layer (Fig. 18 of Gueret shows that a metal coating
labeled as 125 for the applicator member (applicant’s uneven part); Par. [0026] of Gueret and Par.
[0167] of Gueret discloses that a metal coat can be applied over the applicator members) for aesthetic
purposes (Par. [0026] of Gueret).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have the uneven part of Dumler to have an inside made of synthetic resin
and an outside provided with a metal coating layer as taught by Gueret for aesthetic purposes.
However, Gueret is silent to the entire brush rod being having an inside made of synthetic resin
and an outside provided with a metal coating layer. But, it would also have been obvious to someone of
ordinary skill in the art before the effective filing date of the claimed invention to have the entirety of
the brush rod of Dumler to have an inside made of synthetic resin and an outside provided with a metal
coating layer as taught by Gueret to reduce manufacturing cost. Further, it should be noted that the material the applicator system is made of is a design choice as noted by how Dumler teaches the brush rod to be made entirely of metal. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1), Wightman (WO Publication No. 2017053661 A1) and Gueret (US Publication No. 20100269842 A1).
(As best understood) Re. Claim 4, Dumler and Wightman teaches the claimed mascara applicator of claim 1 and further discloses that the uneven part can be made of hard metal such as metal or hard plastic (Abstract where the main body is the applicant’s uneven part). Further, Wightman teaches the brush rod being entirely made of metal (Par. [0020] of Wightman). However, they are silent to the brush rod has an inside made of a metallic material and an outside provided with a metal coating layer made of a metallic material different from that of the inside.
Gueret discloses a mascara applicator in the same field of endeavor and further discloses the
uneven part (Fig. 1 of Gueret, label 100 indicate the applicator member) has an inside made of a metallic
material and an outside provided with a metal coating layer made of a metallic material different from
that of the inside (Fig. 18 of Gueret shows that a metal coating labeled as 125 for the applicator member
(applicant’s uneven part); Par. [0026] of Gueret and Par. [0167] of Gueret discloses that a metal coat can
be applied over the applicator members and Par. [0167] of Gueret further discloses that the metal coat
would be different from the inside metallic material) for aesthetic purposes (Par. [0026] of Gueret).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have the uneven part of Dumler and Wightman to have an inside made of a metallic material and an outside provided with a metal coating layer made of a metallic material different from that of the inside as taught by Gueret for aesthetic purposes.
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1), Wightman (WO Publication No. 2017053661 A1), and Schreiber (FR Publication No. 3023458 A1, See NPL “FR 3023458 A1_translate” for a machine translated version).
(As best understood) Re. Claim 5, Dumler and Wightman teaches the claimed mascara applicator of claim 1 but are silent to the plurality of uneven portions of the uneven part are provided in a spiral shape on the outside of the brush rod.
Schreiber teaches a mascara in the same field of endeavor and further discloses the plurality of
uneven portions of the uneven part are provided in a spiral shape on the outside of the brush rod (Fig. 2,
label 2 of Schreiber discloses the uneven part of the brush rod wherein the uneven portions are in a
spiral shape on the outside of the brush rod; Pg. 10, lines 342-343 of machine translated version of FR
3023458 A1 where Schreiber discloses that the uneven portion are in a helical shape) to improve
separation of eyelashes after application of cosmetic product (Pg. 6, lines 170-171 of machine translated
version of FR 3023458 A1).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified shape of the uneven portion of the uneven part to be
provided in a spiral shape on the outside of the brush rod as taught by Schreiber to improve separation
of eyelashes after application of cosmetic product. Further, it should be noted that the spiral shape is a design choice as Screiber discloses both the spiral shape and solely protrusions which is equivalent to the Dumler reference cited. 
(As best understood) Re. Claim 10, Dumler, Wightman, and Schreiber teaches the claimed mascara of claim 1 and Dumler further disclose the plurality of uneven portions of the uneven part have inclined parts (see sides of the ridges as inclined parts) on both sides thereof, and an angle formed by adjacent inclined parts of the plurality of the uneven portions is 30- 70° (Par. [0011] of Dumler discloses that the spacing between two adjacent grooves may be 0.2 mm to 1.0 mm, especially 0.64 mm; Par. [0007] of Dumler discloses that the depth of the grooves being 0.4 mm to 2.1 mm, especially 0.8 mm. By using the value that the two adjacent grooves have a distance of 0.577 mm and that the depth of the groove is 0.5 mm, it can be found that the angle at the midpoint of the flat part is 60°. This can be seen in Annotated Figure D of Dumler).
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumler (US Publication No. 20070034224 A1), Wightman (WO Publication No. 2017053661 A1), and Kingsford (US Patent No. 4261376 A).
(As best understood) Re. Claim 7, Dumler and Wightman teaches the claimed mascara applicator of claim 1 and Dumler further discloses the uneven portion has a height between 0.4 mm to 2.1 mm (Par. [0007], where the groove depth is found to be synonymous to the height of the uneven portions from the highest point to the lowest point). However, they are silent to the brush rod having a dimeter of a cross section in the range of 1.5 mm to 7 mm.
Kingsford teaches a mascara in the same field of endeavor and further discloses the brush rod
having a diameter of a cross section in the range of 3-10 mm (Col. 4, lines 1-4).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified a cross section diameter of the brush rod to be between 3
mm to 7 mm as taught by Kingsford this is shown in the art to be a suitable size of a mascara brush for
capturing amount of the product onto the brush and since it has been held that where the general
conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves
only routine skill in the art. In re Aller, 105 USPQ 233.
(As best understood) Re. Claim 12, Dumler and Wightman teach the claimed mascara of claim 1 and Dumler further discloses the uneven portion has a height between 0.4 mm to 2.1 mm (Par. [0007], where the groove depth is found to be synonymous to the height of the uneven portions from the highest point to the lowest point) and the distance between each uneven portion is between 0.2 mm to 1.0 mm (Par. [0012]). However, they are silent to the uneven part having a length of 10 mm to 35 mm.
Kingsford teaches a mascara in the same field of endeavor and further discloses the uneven part has a length of 5-35 mm (Col. 4, lines 1-4 where Kingsford discloses the applicator as label 6 of Fig. 1 and does not include the shaft (label 7-8) or cap (label 3)).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified uneven part of Dumler to have a length of 10 mm to 35 mm as taught by Kingsford since this length is shown as a suitable length of mascara brush in the art to the capturing amount of the product onto the brush and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed on 7/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that the applicant mascara applicator is found to be a brushless mascara applicator on page 7 and is not taught by Dumler and Wightman. However, there is no disclosure regarding the applicator not including a brush and specifically what the brush means. It is found to be interpreted as the applicator having bristle members which is found to not be present with the Dumler reference. With regards to Wightman, Wightman is solely used to teach the material the applicator is being made out of and not teach the aspect of the applicator being bristleless. This is found to be in the same regards to Gueret and Schreiber which was also used to teach the material the applicator is being made of. As such, applicant’s arguments is found to be unpersuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
	Gueret (EP 1935279 A1) discloses a mascara applicator that has a brush rod comprising uneven portions that are 1/5 the diameter of the brush rod.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        10/7/2022